March 1, 2010 American Century Investments Statement of Additional Information American Century Asset Allocation Portfolios, Inc. LIVESTRONG® Income Portfolio Investor Class (ARTOX) Institutional Class (ATTIX) A Class (ARTAX) C Class (ATTCX) R Class (ARSRX) LIVESTRONG® 2015 Portfolio Investor Class (ARFIX) Institutional Class (ARNIX) A Class (ARFAX) C Class (AFNCX) R Class (ARFRX) LIVESTRONG® 2020 Portfolio Investor Class (ARBVX) Institutional Class (ARBSX) A Class (ARBMX) C Class (ARNCX) R Class (ARBRX) LIVESTRONG® 2025 Portfolio Investor Class (ARWIX) Institutional Class (ARWFX) A Class (ARWAX) C Class (ARWCX) R Class (ARWRX) LIVESTRONG® 2030 Portfolio Investor Class (ARCVX) Institutional Class (ARCSX) A Class (ARCMX) C Class (ARWOX) R Class (ARCRX) LIVESTRONG® 2035 Portfolio Investor Class (ARYIX) Institutional Class (ARLIX) A Class (ARYAX) C Class (ARLCX) R Class (ARYRX) LIVESTRONG® 2040 Portfolio Investor Class (ARDVX) Institutional Class (ARDSX) A Class (ARDMX) C Class (ARNOX) R Class (ARDRX) LIVESTRONG® 2045 Portfolio Investor Class (AROIX) Institutional Class (AOOIX) A Class (AROAX) C Class (AROCX) R Class (ARORX) LIVESTRONG® 2050 Portfolio Investor Class (ARFVX) Institutional Class (ARFSX) A Class (ARFMX) C Class (ARFDX) R Class (ARFWX) One Choice Portfolio®: Very Conservative Investor Class (AONIX) One Choice Portfolio®: Conservative Investor Class (AOCIX) One Choice Portfolio®: Moderate Investor Class (AOMIX) One Choice Portfolio®: Aggressive Investor Class (AOGIX) One Choice Portfolio®: Very Aggressive Investor Class (AOVIX) This statement of additional information adds to the discussion in the funds’ prospectuses dated December 1, 2009 and March 1, 2010, but is not a prospectus. The statement of additional information should be read in conjunction with the funds’ current prospectuses. If you would like a copy of a prospectus, please contact us at one of the addresses or telephone numbers listed on the back cover or visit American Century Investments’ Web site at americancentury.com. This statement of additional information incorporates by reference certain information that appears in the funds’ annual reports, which are delivered to all investors. You may obtain a free copy of the funds’ annual reports by calling
